Appeal by the defendant from a judgment of the Supreme Court, Queens County (Berkowitz, J.), rendered December 6, 1991, convicting him of criminal possession of a controlled substance in the third degree and *829criminal possession of a controlled substance in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Two police officers testified that they saw the defendant sell cocaine to an undercover police officer, and also that they saw the defendant in possession of a brown paper bag that held 45 vials containing more than 500 milligrams of cocaine. The jury’s acquittal of the defendant on the charge of criminal sale of a controlled substance in the third degree was not inconsistent with the convictions of criminal possession of a controlled substance in the third degree and criminal possession of a controlled substance in the fifth degree, because mere possession of so great a quantity of cocaine is sufficient to establish an intent to sell (see, People v Vailes, 150 AD2d 406). Upon the exercise of our factual review power, we find that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions are either without merit or do not warrant reversal. Lawrence, J. P., Eiber, Miller and Pizzuto, JJ., concur.